Citation Nr: 1812255	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-29 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased rating for ACL insufficiency, status post medial meniscectomy with lateral subluxation of the left knee. 

2. Entitlement to an increased rating for degenerative joint disease of the left knee. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1990 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

An August 2015 rating decision proposed to decreased the rating for the Veteran's ACL insufficiency, status post medial meniscectomy with lateral subluxation from 20 percent to 10 percent.  Following the findings of the June 2015 VA exam, a February 2016 rating decision continued his 20 percent rating. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required before a decision can be issued on the above state increased rating claims. 

During the November 2017 hearing, the Veteran testified that his left knee condition has worsened.  The latest VA examination was conducted in June 2015; therefore, as there may have been changes to the Veteran's condition, a new examination is needed to fully and fairly evaluate his claims. 

VA treatment records were last associated with the Veteran's claims file in September 2011.  He also testified that he began receiving treatment at a private facility more recently.  On remand, efforts should be made to obtain records of any relevant VA and private treatment that is not already of record, in order to ensure that his claim is adjudicated based on an evidentiary record that is as complete as possible.

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated relevant VA treatment records and add them to the claims file.  

2. Request the Veteran identify any outstanding private health care providers who have treated his left knee condition and, after obtaining any necessary authorization from the Veteran, all outstanding records should be obtained and associated with the file.

All attempts to secure these records, and any response received, should be documented in the claims file, following the procedures set forth in 38 C.F.R. § 3.159.

3. Next, arrange for the Veteran to be examined to ascertain the current severity of his service connected left knee disability.  All indicated tests and studies should be accomplished and the findings reported in detail.  

4. Re-adjudicate the claim.  If any benefits remained denied, issue a supplemental statement of the case.  After the appropriate time for response, return the case to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




